3 So. 3d 456 (2009)
STATE ex rel. Byron MORGAN
v.
STATE of Louisiana.
No. 2008-KH-1082.
Supreme Court of Louisiana.
March 4, 2009.
PER CURIAM.
Writ granted in part; otherwise denied; case remanded. The district court is ordered to appoint counsel for relator and hold a hearing at which it will determine *457 the terms, if any, of the sentences negotiated by relator and the East Baton Rouge Parish District Attorney. If the district court concludes that the parties negotiated an enforceable agreement that relator would spend no more than 10 years in prison, the court is ordered to resentence relator accordingly. See State v. Tanner, 425 So. 2d 760, 763 (La.1983); State v. Hingle, 242 La. 844, 139 So. 2d 205, 210 (1962). On the other hand, if the district court determines that relator pled guilty based on his attorney's erroneous advice about eligibility for diminution of sentence for good behavior, the court must allow relator to withdraw his guilty pleas. See State ex rel. Aleman v. State, 99-1180 (La.10/1/99), 745 So. 2d 602. Finally, if the court determines that relator pled guilty absent any misrepresentation concerning his eligibility for early release, it may deny relief in all respects.